Citation Nr: 0833322	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-34 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an earlier effective date than October 31, 
2005, for a 30 percent rating for facial scars. 

2.  Entitlement to an earlier effective date than October 31, 
2005, for a grant of service connection for residuals of 
nasal fractures. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin, (hereinafter RO).  


FINDINGS OF FACT

1.  It was not factually ascertainable from any evidence 
dated or received prior to October 31, 2005, that the 
criteria for a rating greater than 10 percent for facial 
scars were met.  

2.  No document may be construed as a claim for service 
connection for residuals of nasal fractures dated or received 
prior to October 31, 2005. 


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than October 
31, 2005, for a 30 percent rating for facial scars are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007). 

2.  The criteria for entitlement to an earlier effective date 
than October 31, 2005, for a grant of service connection for 
residuals of nasal fractures are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in March 2006 and in a November 
2006 statement of the case, the RO advised the claimant of 
the information necessary to substantiate the claims at 
issue.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, he was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  

The notification above was followed by readjudication and the 
issuance of supplemental statement of the case in March 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the veteran with actual notice of the 
information needed to prevail in his claims, and the RO has 
not committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records.  Thus, the Board 
finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within 1 year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2007).

The applicable statute and regulations provide that the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Additionally, the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2007).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim. 
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2007).  
Specifically, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b)(1).  Also, the date of receipt 
of evidence from a private physician or layman of such 
evidence will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  "Date 
of receipt" means the date on which a claim, information or 
evidence was received in the VA.  38 C.F.R. § 3.1(r).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2007).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155(a) (2007).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2007).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).

Under 38 C.F.R. § 4.118, DC 7800, a 30 percent rating may be 
assigned for scarring resulting in disfigurement of the head, 
face, or neck that results in visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features or with two of there characteristics 
of disfigurement.  These "characteristics" are scarring 
that is 13 or more centimeters (cm.) in length; at least .6 
cm. in width at its widest part; elevated or depressed on 
palpation; adherent to underlying tissue; hypo or hyper-
pigmented in an area exceeding 39 sq. cm.; abnormal skin 
texture; missing underlying soft tissue in an area exceeding 
39 sq. cm.; or indurated and inflexible skin in an area 
exceeding 39 sq. cm.  See 38 C.F.R. § 4.118, DC 7800, Note 
(1).  

A.  Earlier Effective date for a 30 percent rating for Facial 
Scars  

Service connection for facial scars was established as of 
August 1969.  A 10 percent rating was assigned.  Thereafter, 
by a September 1974 decision, the veteran's rating was 
reduced to 0 percent as of December 1974.  The veteran did 
not appeal this decision.  The next communication from the 
veteran is on October 31, 2005.  Specifically, on October 31, 
2005, the RO received a claim from the veteran, for an 
increased rating for his service-connected facial scars, 
which were rated as noncompensable at that time.  Thereafter, 
a January 2006 VA examination, in part, described the 
service-connected scarring as a 4 cm x 1 cm scar that was 4 
cm deep and did not blend in well with the surrounding 
tissue.  In a June 2006 rating decision, the RO determined 
that those findings indicated there was "visible or palpable 
tissue loss" associated with the scarring such that a 30 
percent rating was warranted under the criteria codified at 
DC 7800 set forth above.  The RO assigned this 30 percent 
rating effective from October 31, 2005, or the date of 
receipt of the veteran's claim.  

In addressing the various contentions presented by the 
veteran, to include in testimony at a July 2007 hearing, as 
to why he feels that an earlier effective date for the 30 
percent rating is warranted, regardless of whether a 
particular communication or medical record is viewed as a 
formal or informal claim for increase, entitlement to an 
earlier effective date cannot be assigned unless it was 
factually ascertainable prior to October 31, 2005, that 
entitlement to a 30 percent rating for his facial scars were 
met under the applicable rating criteria.  Review of the 
medical evidence dated or received prior to October 31, 2005, 
in this case simply does not reveal the particular pathology 
discussed on the reports from the January 2006 VA examination 
which formed the basis for the 30 percent rating to include 
findings of tissue loss.  It was only factually ascertainable 
that an increase in disability occurred as of the January 
2006 VA examination report.  In short, the controlling legal 
criteria preclude the assignment of an earlier effective date 
for the 30 percent rating assigned for the veteran's service 
connected facial scars.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  As the Board is bound by these criteria, the claim 
must be denied.  38 U.S.C.A. § 7104(c).    

With respect to the veteran's assertions at the July 2007 
hearing with regard to the propriety of the reduction in the 
rating for the veteran's facial scarring from 10 to percent 
to noncompensable by the September 1974 rating decision, that 
issue has not been developed for appellate review and is not 
currently properly before the Board.  The veteran is 
certainly free to pursue this matter, which appears to be 
tantamount to a claim that clear and unmistakable error was 
committed in the September 1974 rating decision, if that is 
his desire.  

B.  Entitlement to an Earlier Effective date than October 31, 
2005, for a grant of Service connection for Residuals of 
Nasal Fractures 

The aforementioned June 2006 rating decision also granted 
service connection for nasal fractures.  An effective date of 
October 31, 2005, was assigned, with the RO indicating that 
receipt on that date of the previously mentioned claim for an 
increased rating for facial scars and a jaw condition was 
"liberally construed" to represent the date of receipt of 
the claim for service connection for residuals of nasal 
fractures.  The veteran actually filed a claim for residuals 
of a nasal fracture after his October 31, 2005, claim was 
filed.  The June 2006 rating decision cited to the 
aforementioned January 2006 VA examination, which 
demonstrated an "obviously deviated" nose, and found that 
this condition was attributable to the nasal bone fracture 
demonstrated during service.  

While it is not entirely clear from the veteran's 
contentions, to include those made at a July 2007 hearing, as 
to the specific basis upon which he believes he is entitled 
to an earlier effective date for the grant of service 
connection for residuals of a nasal fracture, in this case 
the record does not show that the veteran submitted a claim 
for service connection for nasal fractures prior to the 
October 31, 2005, communication found by the RO to represent 
the claim for service connection.  As noted above, a claim 
must identify the benefit sought.  See Brannon v. West, 12 
Vet. App. 32, 34-35 (1998) (noting that VA "is not required 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed," citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition 
that VA is not required to do a "prognostication" or 
"conjure up" issues that were not raised by the appellant, 
but to review issues reasonably raised by the substantive 
appeal).  

From the above, it is clear that a claimant has to let it be 
known that service connection is being sought for a 
particular disability before it can be concluded that any 
statement to that effect is considered an informal claim.  As 
such, and with application of the proper criteria for 
assigning effective dates of grants of claims for service 
connection, an effective date prior to October 31, 2005, for 
the grant of service connection for residuals of nasal 
fractures cannot be assigned, as there is no document dated 
prior thereto that can be construed as a claim for service 
connection.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 3.155, 
3.400.  As indicated above, the Board is bound by these 
criteria 38 U.S.C.A. § 7104(c).  In short therefore, while 
the Board is sympathetic to the veteran's contentions, the 
desired effective date simply cannot be assigned as a matter 
of law.  


ORDER

Entitlement to an earlier effective date than October 31, 
2005, for a 30 percent rating for facial scars is denied. 

Entitlement to an earlier effective date than October 31, 
2005, for a grant of service connection for residuals of 
nasal fractures is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


